t c memo united_states tax_court lloyd anthony rajcoomar petitioner v commissioner of internal revenue respondent docket no filed date lloyd anthony rajcoomar pro_se christopher d davis and gerald mackey for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax for petitioner has conceded all of the adjustments set forth in the notice of 1all statutory references are to the internal_revenue_code in effect for the continued deficiency the sole issue remaining for decision which petitioner raises by way of offset is whether he may exclude from gross_income under sec_104 as damages received on account of personal physical injuries or phy- sical sickness proceeds that he received under a settlement agreement with his former employer concluding as we do that the answer to this question is no we will sustain the deficiency findings_of_fact the parties filed a stipulation of facts with attached exhibits that is incor- porated by this reference petitioner resided in new york when he filed his peti- tion before petitioner was employed by mount saint mary college col- lege as a campus safety officer in date he was seriously injured in a car accident unrelated to his employment the trucking company whose vehicle rear- ended his car eventually paid him a dollar_figure million damage award which he re- ceived in that recovery is not at issue here petitioner had several surgeries because of the injuries he suffered in the car crash these injuries caused him to go on short-term disability leave from the continued tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar college in date in date he had ankle surgery also connected with the injuries he suffered in the car crash and he remained on short- term disability leave on date the college informed him that he was near the end of his maximum disability leave period and that if he did not return to work by april his employment would be terminated petitioner replied that if he returned to work he would be unable to per- form his usual patrol duties because he needed to use crutches or wear a protective boot he asked to be shifted to a more sedentary position the college declined to permit such a change insisting that he return to work without restrictions he did not return to work by the deadline and he was fired in response to his firing petitioner filed a complaint in date with the new york state division of human rights division and a similar complaint with the equal opportunity employment commission eeoc in the division complaint which he captioned description of discrimination he alleged that the college discriminated against me on the basis of my disability and that it had failed to offer him a reasonable accommodation in support of this claim he cited the college’s april letter which stated you will be expected to return to work without restrictions or face termination of employment petitioner alleged that caucasian employees had been allowed the type of reasonable accommodation that the college refused to make for him he did not allege that he had suffered any physical injury for which the college was respon- sible and he did not seek compensation_for any physical injury rather he urged the division to investigate and defend me against the discrimination that i faced based on my disabilities while under the college’s employ in date petitioner and the college settled this dispute by exe- cuting a conciliation agreement and general release this document recited that petitioner had filed complaints with the division and the eeoc alleging that the college had committed unlawful discriminatory practices relating to his em- ployment because of disability while the division had made no findings regard- ing these allegations the parties desire d to resolve all pending litigation by executing the settlement in exchange for a monetary payment petitioner agreed to withdraw with prejudice the complaints he had filed with the division and the eeoc he agreed to release any claim he might have had against the college for compensation in any form arising from the term and conditions of his employment or the termination of his employment he specifically released any claims arising under any federal or state law prohibiting employment discrimination based upon age race color sex religion handicap or disability the agreement does not recite any allegation of physical injury and petitioner did not release the college from any claim of physical injury the parties agreed that a form_w-2 will be issued for the settlement payment less legal withholdings the college issued petitioner a form_w-2 wage and tax statement report- ing the settlement amount as wages for he timely filed form_1040 u s individual_income_tax_return for reporting the proceeds as wages on line on date the irs sent him a timely notice_of_deficiency that ad- justed his social_security income reduced a claimed casualty_loss deduction and disallowed a claimed deduction for gambling_losses petitioner timely petitioned this court before trial he conceded all of the adjustments in the notice_of_deficiency by way of offset he contended that he had erred in treating the settlement payment as taxable_income and that it was exclud- able from gross_income in its entirety under sec_104 opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 in certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 rule a peti- tioner does not contend and the record does not demonstrate that this provision applies here sec_61 defines gross_income as all income from whatever source derived this definition has broad scope and exclusions from gross_income must be narrowly construed 515_us_323 348_us_426 309_us_331 proceeds from litigation settlements consti- tute gross_income unless the taxpayer proves that the proceeds fall within a specif- ic statutory exclusion schleier u s pincite save v commissioner tcmemo_2009_209 98_tcm_218 the exclusion_from_gross_income upon which petitioner relies appears in sec_104 it provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agree- ment on account of personal physical injuries or physical sickness con- gress intended this exclusion to cover all nonpunitive damages that flow from a physical injury or physical sickness see h_r conf rept no pincite 1996_3_cb_741 for this purpose emotional distress shall not be treated as a physical injury or physical sickness sec_104 penultimate sen- tence when damages are received under a settlement agreement the nature of the claim that was the actual basis for the settlement determines whether the damages are excludable under sec_104 504_us_229 the nature of the claim is typically determined by reference to the terms of the agreement see 349_f2d_610 10th cir aff’g tcmemo_1964_33 23_tcm_182 if the settlement agree- ment does not explicitly state which claims the payment was made to settle the intent of the payor is critical longoria v commissioner tcmemo_2009_162 98_tcm_11 see devine v commissioner tcmemo_2017_111 at george v commissioner tcmemo_2016_156 at the intent of the payor may be determined by taking into consideration all of the facts and circumstances including the amount_paid the circumstances lead- ing to the settlement and the allegations in the injured party’s complaint 507_f3d_857 5th cir aff’g tcmemo_2005_250 90_tcm_436 87_tc_236 aff’d 835_f2d_67 3d cir t he nature of underlying claims cannot be determined from a general release of claims that is broad and inclusive ahmed v com- missioner tcmemo_2011_295 102_tcm_607 citing connolly v commissioner tcmemo_2007_98 t c m cch aff’d 498_fedappx_919 11th cir petitioner’s cause of action was based exclusively on the new york human rights law and comparable provisions of federal_law that prohibit discrimination on the basis of disability nowhere in his complaint or in his 12-page rebuttal to the college’s response to that complaint did he allege any physical injury or phys- ical sickness for which the college should be liable the settlement agreement does not mention any physical injury or physical sickness that he suffered while on the job much less allocate any portion of the settlement to claims therefor by executing the settlement petitioner released the college from any claims arising under any federal or state law prohibiting employment discrimination based upon age race color sex religion handicap or disability as well as from any claim for compensation arising from the term and conditions of his employment or the termination of his employment there is no suggestion in this provision that petitioner had made or was releasing the defendants from any claims for damages on account of physical injury or physical sickness see molina v commissioner tcmemo_2013_226 106_tcm_371 the parties explicitly recited their agreement that a form_w-2 will be issued reflect- ing their understanding that the settlement proceeds replaced lost wages at trial petitioner acknowledged that he had to demonstrate some physical injuries apart from those suffered in the car crash in order to render the set- tlement payment damages received on account of personal physical injuries or physical sickness see sec_104 he testified vaguely that the college’s alleged discrimination had exacerbated his earlier injuries eg by causing him headaches but he pointed to no medical evidence to support this the only medi- cal bills in the record relate to his date ankle surgery and a followup visit six months after his employment was terminated by the college in sum there is no credible_evidence that petitioner suffered any on-the-job physical injury for which the college might be thought to have compensated him his complaint and the agreement that settled his complaint uniformly refer to claims of disability-based discrimination in alleged violation of federal and state civil rights laws we accordingly conclude that petitioner has not borne his bur- den of proving that any portion of the settlement proceeds was excludable from gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
